GILDERSLEEVE, J.
This is an appeal from an order made at special term denying a motion made by Charles Wise, the defendant, to have a judgment that had been entered herein for costs marked satisfied in full of record, upon the ground that it had been fully paid in settlement of another matter.
The only question involved on the motion below, and that is now presented for consideration on this appeal, is one of fact. We have carefully examined the record, and cannot find such a preponderance of evidence in support of the defendant’^ contention as to warrant us in disturbing the order made by the learned judge below. The order appealed from must be affirmed, with §10 costs and disbursements.